VAN BRUNT, P. J.
This action was brought upon a judgment recovered in the supreme court of the state of New Jersey in February, 1887. The defendants set up as an answer that the plaintiff recovered a judgment against the defendants in this action in March, 1871, in the supreme court of this state, in Putnam county, which was the original cause of action, upon which, in March, 1887, the plaintiff recovered the judgment in New Jersey referred to in the complaint. The answer further alleged that on the 17th of May, 1887, one Martin was appointed receiver in proceedings supplementary to execution under said judgment recovered in this state, and that said receiver sold at public auction all the right, title, and interest of the defendant Fowler in and to certain real estate, and delivered a conveyance thereof to the purchaser, the defendant being ignorant of the amount realized upon said sale. The answer further alleges that the said receiver claims that there is vested in him, as such receiver,, all the right, title, and interest of said defendant Fowler in and to the said premises, and that said right, title, and interest are of a value far in excess of the amount of said judgment, and more than sufficient to satisfy the same. The answer further alleges that no leave was granted to the plaintiff to sue upon the recovery in Putnam county, and that more than 20 years have elapsed *1048since the recovery of said judgment; this action having been commenced in June, 1893. Upon the trial the plaintiff introduced an exemplified copy of the judgment roll in the action in New Jersey, wherein the plaintiff herein was plaintiff, and the defendant John A. Fowler was defendant, and it appeared that said action was based upon said judgment recovered in Putnam county. The defendants offered in evidence an order of the supreme court, filed in the office of the clerk of Putnam county, appointing a receiver of all the real estate, debts, property, equitable interest, and things in action of the defendants in an action in which the present plaintiff was plaintiff, and the present defendants were defendants; but what was the foundation of that order does not appear. The defendants also offered in evidence an order directing said receiver to sell all the right, title, and interest of the defendant Fowler in certain real estate. The parties having rested, the court directed a verdict in favor of the plaintiff, to which the defendants duly excepted, and the court ordered the exceptions to be heard in the first instance at the general term. .
The claim made upon the part of the defendants upon this motion is that the judgment between the same parties for the same original cause of action in the supreme court in Putnam county was a bar to this action; and various authorities are cited to the effect that an action between the same parties for the same cause is a bar to a new action, in respect to which there is no dispute. The difficulty with the defendants’ contention, however, is that this action is not for the same cause of action for which the action in Putnam county was brought; this action being upon a New Jersey judgment, which is a contract in itself, and to recover upon the implied promise arising from the recovery of such judgment. It is matter of history that, prior to the inhibition of the statute requiring leave to sue upon a judgment in this state, immediately upon the recovery of a judgment an action might be maintained thereon, and another judgment recovered, and so on ad infinitum, and thus costs be heaped up to an extortionate extent; and, to prevent this abuse, legislation was had, by wrhich, in respect to a domestic judgment, a suit could not be brought thereon except by leave of the court. The language of the Code is explicit in limiting this requirement to cases of judgments recovered in a court of equity of this state. If there was any doubt in regard to this proposition, it seems to be set at rest by the case of Gutta-Percha & Rubber Manuf’g Co. v. Mayor, etc., 108 N. Y. 276, 15 N. E. 402, where it is held that a judgment, even of a foreign state, obtained for a cause of action ex delicto, becomes a debt, and the plaintiff is entitled to the same remedies as in an action upon contract, and it was decided that the plaintiff was entitled to maintain an attachment. So, in the case of Taylor v. Root, *43 N. Y. 333, in which it was held that, in an action upon contract, a judgment obtained by the defendant against the plaintiff in an action of slander might be set up as a counterclaim; these cases holding that the recovery of a judgment is a new contract between the parties, and an action may be maintained thereon as upon a contract. There being, therefore, no inhibition against suing upon this New *1049Jersey judgment,—this New Jersey contract,—and no requirement for obtaining leave of the court in such a case, there does not seem to be any reason why the plaintiff cannot maintain this action.
It is suggested that if this action is maintained the plaintiff may, immediately upon recovering, sue thereon in New Jersey a second time, return here, and sue a third time, and so on indefinitely, augmenting the costs, and evading our statutes against suing without leave. ' If our legislature has not provided against such a hardship, if any such exists, it is not for the court to supply the deficiency. They have legislated to prevent such abuses in respect to domestic judgments, and they are not to be feared in respect to those obtained in a foreign jurisdiction. The exceptions should be overruled, and judgment upon the verdict ordered for the plaintiff, with costs.